        Case 1:20-cv-02831-KPF Document 73 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BERNADETTE SKORUPSKA,

                            Plaintiff,

                     -v.-
                                                       20 Civ. 2831 (KPF)
525 WEST 52 PROPERTY OWNER LLC,
                                                            ORDER
CITY OF NEW YORK, PHIPPS HOUSES
SERVICES, INC., and TACONIC
MANAGEMENT LLC,

                            Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      On March 3, 2021, Defendant City of New York filed a letter motion

requesting a conference to discuss the City’s anticipated motion for summary

judgment. (Dkt. #60). Defendants Phipps Houses Services Inc., 525 West 52

Property Owner LLC, and Taconic Management LLC filed responses on March

11, 2021 (Dkt. #62-63), and Plaintiff filed her response on March 17, 2021

(Dkt. #71). The City’s request for a conference is GRANTED. The Court

anticipates discussing the motion during the pretrial conference scheduled for

May 7, 2021, at 10:00 a.m. The Court also reiterates its expectation that fact

discovery will be complete on April 30, 2021, as ordered in the Court’s

endorsement dated January 27, 2021. (Dkt. #27).

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.
      Case 1:20-cv-02831-KPF Document 73 Filed 03/19/21 Page 2 of 2




    SO ORDERED.

Dated: March 19, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
